Simmons, C. J.

1. That portion of (¡lie argument of the plaintiff’s ■attorney -of which, complaint is made contained nothing which would require the ordering of a mistrial. In so far as it was irrelevant or -inappropriate, the reprimand administered by the judge was a sufficient correction.
2. While it may not, -as a general proposition, be true that every illegal expulsion of a -passenger from a train will entitle him to exemplary damages, the charge to that effect given in the present case is not -cause for a new trial, because it plainly appears from the evidence that if the plaintiff was entitled to recover at all, it was a case for the allowance of such damages.
3. There was no error in the other charge complained of, nor in admitting nor in rejecting evidence. The requests to charge were, so far as legal and pertinent, covered by the general •charge given; and though the evidence for the defendant, if -accepted by the jury, might -have entitled it to a verdict, y-et as that introduced for the plaintiff, and which the jury -evidently believed, made out a case again-st tbe company, this court cannot, after its approval by the trial judge, set the verdict aside, *319either upon the ground that it was excessive in amount or that it was unwarranted by the evidence.
August 18, 1896.
Action for damages. Before Judge G-ober. Cobb superior court. December 21, 1895.
Payne & Tye and Sessions d Sessions, for plaintiff in error. Brown d Hutcherson, H. W. Newman and Olay & Blair, by Harrison d Peeples, contra.

Judgment affwmed.